Citation Nr: 0713966	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, secondary to a service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a cervical spine 
disability, secondary to a service-connected right shoulder 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, 
the record reflects that the veteran is service-connected for 
a right shoulder disability and that he was diagnosed with 
cervical spondylosis as early as August 1977.  He has 
continued to receive treatment for arthritis of the neck 
since that time.  The veteran has not yet been afforded a VA 
examination, and there is otherwise no evidence addressing 
any relationship between the veteran's disability of the 
cervical spine and his service-connected right shoulder 
disability.  Thus, it is unclear to the Board whether the 
veteran's neck disability is related to his service-connected 
right shoulder disability.  Because such a relationship is 
unclear, the Board finds that a remand for an examination and 
etiological opinion are necessary in order to fairly decide 
the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
cervical spine disability.  Any further 
indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to the following question:

Is it is as likely as not (50 
percent probability or greater) that 
the veteran's cervical spine 
disability is causally or 
etiologically related to his 
service-connected right shoulder 
disability?  

2.  Then, readjudicate the veteran's 
claim for service connection for a 
cervical spine disability secondary to 
his service-connected right shoulder 
disability.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

